Gilbert, J.,
dissenting. It is a general principle of equity, applied universally, that a court of equity will take no part in the early case of Gault v. Wallis, 53 Ga. 675, and, among many, the following: Phillips v. Stone Mountain, 61 Ga. 387; Garrison v. Atlanta, 68 Ga. 64; City of Atlanta v. Gate City Gas Light Co., of the criminal law. This court so ruled in the *10971 Ga. 106; Paulk v. Sycamore, 104 Ga. 24 (30 S. E. 417, 41 L. R. A. 772, 69 Am. St. R. 128); City of Bainbridge v. Reynolds, 111 Ga. 758 (36 S. E. 935); Salter v. Columbus, 125 Ga. 96 (54 S. E. 74); Mayor &c. of Jonesboro v. Central of Ga. Ry. Co., 134 Ga. 190 (67 S. E. 716); Hughes v. State Board of Medical Examiners, 158 Ga. 602 (123 S. E. 879).
The case of City of Atlanta v. Gate City Gas Light Co., supra, is cited for the plaintiff. A reference to that case will show that the gas company had been chartered by the General Assembly. The terms of its charter were such that the City of Atlanta- had no control over it, except in the general control of its streets, where the gas pipes were to be laid. The company filed a petition in equity, praying for mandamus and for injunction. Before the argument the prayer for mandamus was stricken. The only remaining prayer was for an injunction to prevent the city from interfering with or arresting the servants and employees of the company in excavating said streets and the laying down of pipes. It will be seen from the actual judgment rendered on interlocutory hearing, at page 116, that the City of Atlanta was “enjoined from obstructing or in any manner preventing the complainant, its agents and employees, from distributing and burying in the streets, lanes, and public alleys in the City of Atlanta . . its gas mains and other pipes for the distribution of its gas, by instituting, commanding, counseling, advising, or procuring prosecutions or arrests to be 'made of any of the complainant’s employees for so exercising its rights under its charter. This order is not intended, and shall not be construed, to prevent the proper ministerial officers of said city from malcing any arrest of any person for any violation of any city ordinance, or from malcing a case against any such person, or to prevent the proper judicial officer from trying any such person, but is intended only to secure to complainant the exercise of its rights under its charter, by restraining the mayor and general council from carrying out the policy towards complainant and its employees, plainly indicated in the action of the general council and the letter of the mayor set out in the bill, of using their influence and power towards a prevention of the exercise of those rights by complainant.” [Italics mine.] The judgment makes clear that the criminal proceedings instituted by the city were not enjoined. In Pope v. Savannah, 74 Ga. 365, the principle was again *110laid down so clearly that the codifiers took from that decision the provisions now found in the Civil Code of 1910, § 5491, as follows: “A court of equity will take no part in the administration of the criminal law. It will neither aid criminal courts in the exercise of their jurisdiction, nor will it restrain nor obstruct them.” The facts of that case make the proposition all the more clear that a court of equity will not interfere with the administration of the criminal law, even though some rights with reference to property may be involved. The Code has been enacted into law, and all of its provisions have the force and effect of a statute. Whatever doubt there may have been as to the decision in the Gate City Gas Company case, since that judgment was rendered the Pope case has been decided and its provisions have become the statutory law by legislative enactment. The case of Paulk v. Sycamore, supra, is direct authority for the view stated above. While one Justice was absent, there was no dissent in that case; and moreover, it was subsequently cited and approved in City of Bainbridge v. Reynolds, supra, in which all the Justices concurred. Incidentally it may be noted that in the case last mentioned, the suit was brought by Reynolds, a resident of Bainbridge and the agent in that city of a nonresident steam laundry, who prayed for an injunction to prevent the municipal corporation from enforcing or attempting to enforce an ordinance which required the agents or representatives of nonresident steam laundries to pay a special license fee of $100. He alleged that the ordinance was unconstitutional, null and void; that it was violative of both the constitution of this State and the constitution of the Hnited States; that the city had no authority, under its charter, to enact the same, and that it was unreasonable. This court, speaking through Mr. Justice Fish, all the Justices concurring, held that a court of equity will not by injunction prevent the institution of a prosecution for the violation of the statute therein involved.
In Salter v. Columbus, supra, a resident of the State of Alabama brought suit for injunction against the City of Columbus, to prevent prosecution for doing business without a license. The petition alleged that the mayor and police of the city threatened to arrest the drivers of delivery-wagons whenever they attempted to deliver their commodities to persons within the city without paying the tax. This court held, all the Justices concurring, that equity *111would not enjoin the institution of prosecutions in such a case. Paulk v. Sycamore and Bainbridge v. Reynolds, supra, were cited. In the opinion Mr. Justice Beck said, with reference to Paulk v. Sycamore: “Mr. Justice Fish, now Chief Justice, in a well-considered opinion, supported by reason and authority, reached the conclusion that courts of equity will not enjoin or prevent the institution of prosecutions for violations of penal-municipal ordinances, nor inquire into the validity or reasonableness of ordinances making criminal the acts for the doing of which prosecutions are threatened. Hence, the ordinance here being purely penal in its character with reference to the means provided for its enforcement, -the court below could not have rightfully inquired into its fairness or validity, or determined whether or not the petitioners, whose place of business was without the State, have laid themselves liable to be taxed by the City of Columbus by selling and delivering their goods within its corporate bounds.” In the present case the means of enforcing the Newnan ordinance is merely penal, and therefore the Salter case is direct authority and, being an unanimous case, is binding in the present instance.
In City Council of Augusta v. Congdon, 171 Ga. 572 (156 S. E. 212), this court, in a unanimous decision, said: “Courts of equity will not by injunction prevent the institution of prosecutions for criminal offenses, whether the same be violations of State statutes or municipal ordinances; nor will they, upon a petition for an injunction of this nature, inquire into the validity or reasonableness of an ordinance making penal the act or acts for the doing of which prosecutions are threatened. It appears from the statement of facts in that case that the City of Augusta refused to deliver or to issue a permit to drive an automobile as required by municipal ordinance, and “advised him that unless he paid said illegal tax he would be summarily arrested and brought before the recorder of the city, if he undertook to drive his said motor-vehicle. The City Council of Augusta is threatening to arrest him, and all of the persons operating motor-vehicles in that cityr, who refuse to pay said tax of 50 cents.” This court further held: “The case does not fall within the exception to the above general rule, that a court of equity will enjoin an unfounded prosecution for an alleged crime, and the threatened prosecution therefor, unless the person desists from doing the acts complained of, where the effect of such' prose*112eution will injure or destroy the property of the person so prosecuted, or deprive him of the legitimate enjoyment of his property or property rights, or prevent him from pursuing his occupation or profession.”
This court has held that equity will not inquire into the constitutionality of a legislative act or the validity or reasonableness of an ordinance making penal the acts for which prosecution is threatened. Paulk v. Sycamore, supra; Bainbridge v. Reynolds, supra; Jones v. Carilton, 146 Ga. 1 (90 S. E. 278); Volunteers of America v. Atlanta, 152 Ga. 461 (110 S. E. 282). The three cases last cited were concurred in by six Justices. Nor will equity assume jurisdiction merely to prevent a multiplicity of suits or repeated arrests. Georgia Ry. &c. Co. v. Oakland City, 129 Ga. 576 (59 S. E. 296). One Justice did not participate in that case, but there was no dissent. On the same day however, that the judgment was rendered in that case the court decided White v. Tifton, 129 Ga. 582 (59 S. E. 299), laying down the same rule, citing both Paulk v. Sycamore and Georgia Ry. &c. Co. v. Oakland City, supra, in which all the Justices concurred. White v. Tifton involved a constitutional question, and also the property right of carrying on a lawful business. In Mayor &c. of Shellman v. Saxon, 134 Ga. 29 (67 S. E. 438, 27 L. R. A. (N. S.) 452), a "full-bench” decision, the case of Georgia Ry. &c. Co. v. Oakland City, 129 Ga. 576 (59 S. E. 296), was cited as authority. In the Shellman case Mr. Justice Lumpkin, speaking for the court, cited many authorities and held that the facts of the case brought it within the general rule, and not within one of the exceptions where a court exercising equitable powers will restrain criminal prosecutions under a municipal ordinance. The petitioner was carrying on a lawful business; he had obtained a license from the ordinary of the county to engage in such business; he alleged that repeated arrests would be made, and that the ordinance in effect placed a burden upon the business, seeking rather to prohibit than to regulate it; that he had been tried before the mayor under a charge based on each ordinance, had been convicted and had carried each case to the superior court by writ of certiorari; that interference with his business would result, if he continued to sell, thereby causing him irreparable damage. The court held that the case was within the general rule against equitable interference, and that "The question of the *113validity of the ordinances under which the complainant was tried and convicted in the mayor’s court, and from which judgments he carried the cases to the superior court by writs of certiorari, could be determined in those proceedings.” In the opinion it was said: “In cases where courts of equity have granted injunctions against prosecutions under municipal ordinances, it will usually be found that this was ancillary to the exercise of some acknowledged equity jurisdiction for the protection of property or property rights against irreparable damage, resting upon grounds other than the mere harassment rising from prosecutions, though repeated.”
The only property right involved in this case is the- right to do business in Newnan, for which that city has demanded that petitioners pay a license fee. If it is essential to protection that equity assume jurisdiction by the exercise of the drastic extraordinary remedy of injunction rather than leave the question to the ordinary courts of law, where will the limit be fixed? If such is necessary here, it would be difficult to mention any case where a license is required that would not likewise authorize equity to interfere. And if mere arrest for doing business without a license is sufficient to authorize equitable interference, this court has wasted much of its valuable time since its creation, endeavoring to draw the proper line for its denial. If that is sufficient, equity would come to the aid of all, notwithstanding the statute (Code § 5491), unless the petitioner was entirely without business connection or the immediate prospect of such connection. I assume willingly my share of responsibility for conflicting decisions; but after all, the important duty is to decide correctly according to binding precedent. Supporting the ruling here made, I also refer to the following cases and the cases therein cited: Mayor &c. of Moultrie v. Patterson, 109 Ga. 370 (34 S. E. 600); City of Marietta v. Brantley, 170 Ga. 258 (3) (152 S. E. 232); Roberts v. Atlanta, 172 Ga. 652 (158 S. E. 413). The ordinance attacked in the present case provided for an appeal from the decision of the city clerk to the mayor and council. In this case there was no appeal. On receipt of a letter from some person returning the application, the applicant merely renewed the application to the mayor, as provided by the ordinance. An appeal should have been taken as provided by the ordinance; then the petitioners had an adequate remedy at law by certiorari from the decision of the mayor and council, under the Civil Code *114(1910), § 5180, or by defending the case made by the arrest. Although the petition alleges that the municipality announced its intention to enforce the ordinance in all particulars, such announcement did not amount to a threat of doing anything unlawful. The officers of the Oity of Newnan, without such an announcement, were bound, under their oaths of office, to enforce all ordinances according to the law and the constitution. Such an announcement affords no basis for the intervention of a court of equity. Cathcart v. Atlanta, 169 Ga. 791 (151 S. E. 489).
Although there are allegations that “the attempted enforcement of said ordinance by the defendants and the continued arrests of the said B. E. Deck and other representatives of plaintiff under the said void and invalid ordinance deprive the plaintiffs of their property; will seriously hamper and interfere with the transaction of the business of the plaintiffs, will result in repeated criminal prosecutions under the said void ordinance, and will cause the plaintiffs irreparable damages in carrying on their business,” these allegations merely amount to conclusions of the pleader. No facts are stated to authorize such conclusions. On the contrary, the inferences from the pleadings and the agreed facts conclusively disprove them. The municipality denies these allegations. Furthermore, the brief of the defendant in error, Laundries Inc., contains this statement: “The only manner in which defendants in error could raise the unconstitutionality of the terms of the ordinance was to violate said ordinance.” That statement, in connection with the facts of the case, authorizes the inference that the Laundry Company proceeded to do business without a license, and purposely awaited an arrest, with the mistaken view that equity would then be an available remedy. The aid of equity was therefore sought, without permitting their agent to go to trial on the charge made; and thus it was sought to restrain the criminal prosecution.
For these reasons, and according to the authorities cited, this case comes within the general rule stated in the Civil Code (1910), § 5491. The petitioner has an adequate remedy at law, and for that reason equity will not take cognizance. § 4538. The court therefore erred in granting an interlocutory injunction.